Title: To George Washington from Major General Israel Putnam, 22 March 1779
From: Putnam, Israel
To: Washington, George


Dear Sir
Camp Reading [Redding, Conn.] March 22nd 1779.
I have this moment received the Inclosed Letter, by which your Excellency will see the disposition of the Enemy on Long Island. They have for a long time past been building Flatt-Boats at the East-End, under the direction of Sir William Erskine, who still continues there.
Sir Henry Clinton having Join’d the Detachment makes it appear more probable that they are meditating a serious push on the Eastern Sea-Coast of this state. There are about 300 men from the two Connecticut Brigades, now at N: London, as your Excellency has been before informed—These can make but a feble resistance to the force which the Enemy can bring to act against them—I therefore wish your instructions respecting the matter, as soon as possible.
I have Detachments from my Division at Horse Neck, Stamford Norwalk & Fairfield, sufficient to protect the Country from the ravages of small parties from Long Island.
The Enemy came out of Huntington the other Day, with a number of Gallies & Armed Vessels to take two small Privateers of ours from Horse Neck—They Landed but were drove off withe the [loss] of a few men killed. I am in haste Your Excellencys Most Ob. hb. Servt
Israel Putnam
